Title: To James Madison from Sylvanus Bourne, 31 July 1807
From: Bourne, Sylvanus
To: Madison, James



Sir
Amn. Consulate Amsterdam July 31 1807

Inclosed you have the Leyden Gazettes up to this day, the last of which contains the Treaties of Peace lately made between France & Russia & Prussia.  The first stipulates for the Conditional mediation of the Empr. of Russia towards making a peace between France & England, but the Condition is of nature which may tend to defeat the Object it is ostensibly designed to promote.  I have the honor to be With great Respect Sir yr Ob Serv

S Bourne

